DETAILED ACTION
This office action is in response to the application filed October 31, 2019. 
Claims 1-20 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 31, 2019 was filed after the mailing date of the application on the same date.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over “Thyagarajan” (US PG Pub 2012/0233591) and “Ajila” (US PG Pub 2016/0246623). 

Regarding Claim 1, Thyagarajan teaches:
1. A system comprising: a memory; (910, Fig. 9)
(960, Fig. 9) 
and a compiler (926, Fig. 9) configured to: (e.g. ¶97 “In the illustrated embodiment, program instructions 920 include instructions executable to implement compiler 926, which may be usable to compile source code representations of programs and/or components into an executable form (e.g., native binary or interpreted language).  Compiler 926 may be configured to validate source code for type safety, including for that of injected dependencies, as described herein.”)
start a framework at compilation time, (see compiler 926 Fig. 9, and DI frameworks of ¶¶71-72 “[0072] Other DI frameworks, such as Java.TM.  Contexts and Dependency Injection for the Java EE platform (CDI), provide type-safe dependency injection by allowing programmers to declare dependency information within code using annotations.  In-code annotations provide context that allows a compiler and/or CDI implementation to determine, before runtime, which classes should satisfy various dependencies, whether those classes are available, and/or whether the classes are of the proper type required by the dependent code.  If any required classes are not available or are of the wrong type, the compiler and/or CDI implementation can detect the error before runtime (e.g., compile time, deployment time, etc.).”)
serialize a framework container of the framework into a native image at compilation time, (¶¶96-97 “compiler 926, which may be usable to compile source code representations of programs and/or components into an executable form (e.g., native binary or interpreted language).  Compiler 926 may be configured to validate source code for type safety, including for that of injected dependencies, as described herein.  In the illustrated embodiment, program instructions 920 may also include one or more runtime environments 924.  Runtime environments 924 may include a Java.TM.  runtime, Java EE container, OSGi container, or various runtime support mechanisms as described herein.”)

and wherein the processor is configured to run the native image to start the application.(¶96 “program instructions 920 may be encoded in platform native binary, any interpreted language such as Java.TM.  byte-code, in any high-level programming language such as C/C++, Java.TM., etc., or in any combination thereof.  Program instructions 920 may include instructions executable to implement various applications 922, such as hybrid web applications, application module, and/or application components.  Such applications may be executed on an application server, such as 928.”)


Thyagarajan does not explicitly teach, but Ajila teaches:
initialize at least one class for an application at compilation time,(Ajila ¶13 “In order to allow multiple tenants to run concurrently in the same virtual machine, each tenant gets a view of statics fields, and the static initializer for a class is run once for each tenant.  This is necessary as it is the static initializers that populate the initial values of the static fields for a class, and since each tenant has its own view of the static fields, they need to be initialized with an initial value for each tenant.” See further ¶41 “For example, embodiments of the present invention may be useful for ahead of time (AOT) compilation.  In generated AOT code, there may be a need to include initialization checks, because it may be unknown as to which classes will be initialized when the AOT code runs (as opposed to code generated dynamically where the classes already initialized are known).  Embodiments of the present invention may force initialization of classes before AOT code is run, allowing more aggressive assumptions to be made.”)

In addition, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the application to combine the teachings of Thyagarajan with those of Ajila as each is directed to virtual machine deployment and execution systems and Ajila recognized “Sharing artifacts across virtual machine instances can reduce the amount of physical resources required to run each application…  Many virtual machines, now, allow multiple applications (i.e., tenants) to run in the same virtual machine concurrently, while at the same time isolating each application from the other applications” (¶13). 
Regarding the dependent claims, Thyagarajan and Ajila further teach:
2. The system of claim 1, wherein compilation time is prior to runtime. (Thyagarajan ¶72 “If any required classes are not available or are of the wrong type, the compiler and/or CDI implementation can detect the error before runtime (e.g., compile time, deployment time, etc.).”)

3. The system of claim 1, wherein the processor is configured to generate a static initialization method.  (Ajila ¶13 “In order to allow multiple tenants to run concurrently in the same virtual machine, each tenant gets a view of statics fields, and the static initializer for a class is run once for each tenant.  This is necessary as it is the static initializers that populate the initial values of the static fields for a class, and since each tenant has its own view of the static fields, they need to be initialized with an initial value for each tenant.”)

4. The system of claim 3, wherein a code generation module executes on the processor, and the code generation module is configured to generate the static initialization method.  (See Ajila ¶¶13,41 above). 

5. The system of claim 1, wherein the framework is a Contexts and Dependency Injection (CDI) framework.  (See Thyagarajan ¶72 above). 

6. The system of claim 1, wherein the compiler is configured to run the native image by reading the framework container directly into memory.  (Thyagarajan ¶96 “One or more of the system memories 910 may contain program instructions 920.  Program instructions 920 may be encoded in platform native binary, any 
interpreted language such as Java.TM.  byte-code, in any high-level programming language such as C/C++, Java.TM., etc., or in any combination thereof.  Program instructions 920 may include instructions executable to implement various applications 922, such as hybrid web applications, application module, and/or application components.  Such applications may be executed on an application server, such as 928.”)

7. The system of claim 1, wherein the framework supports two-stage bootstrapping.  (See Fig. 2 and 3 of Ajila, ¶13, )


8. The system of claim 7, wherein the processor is configured to generate a static initialization method, and wherein a first stage of the two-stage bootstrapping is executed from the static initialization method  (See fig. 2, ¶13 of Ajila) and a second stage of the two-stage bootstrapping is executed when the native image is run.  (Ajila (Fig. 3, generating code to be executed in ¶39 including e.g. AOT code generation in ¶41). 

9. The system of claim 1, wherein the compiler is part of a second framework. (e.g. Thyagarajan ¶71 “As discussed above, a DI framework must read dependency declarations and decide which classes should satisfy those dependencies.  To support such decisions, some DI frameworks (e.g., OSGi Blueprint Container Specification Version 1.0) require that the user specify class dependencies and interrelations in an external, XML configuration file.  At runtime, the DI framework reads the configuration file to discover the dependency structure and which classes should satisfy which dependencies.  Unfortunately, because the dependency information is specified outside of the code, such DI frameworks and/or compilers cannot discover errors (e.g., missing classes, wrong class names, etc) in the dependency information until runtime.”)

Claims 10-20 are rejected on the same basis as claims 1-4,7,8,5,6,9, 1, and 2 respectively above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Prior Art in the attached PTO-892 form includes additional prior art relevant to applicant’s disclosure including additional prior art related to AOT compilation frameworks within VM container systems. For example, reference X in the attached PTO-892 form teaches a VM application framework using AOT compilation for dependency injection.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642. The examiner can normally be reached Monday-Friday, 9am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





MJB
11/15/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191